The Warden of the City Prison at Raymond Street, Borough of Brooklyn, appearing by the Corporation Counsel of the City of New York, appeals from an order sustaining a writ of habeas corpus sued out by a prisoner in the charge of said warden; and from an order denying a motion to vacate the order sustaining the writ and to remand the prisoner. The District Attorney of Kings County appears and moves that the appeals be dismissed on the ground that the appellant is not an aggrieved party and has no right to appeal. Appeals dismissed, without costs. Under the circumstances here presented, only the People, represented either by the Attorney-General or the District Attorney, may appeal. (Civ. Prac. Act, §§ 1274, 1275; Matter of Quinn, 2 App. Div. 103; People ex rel. Graves v. Davis, 33 App. Div. 636; People ex rel. Friedman v. Kaiser, 228 App. Div. 863.) Close, P. J., Hagarty, Johnston, Adel and Lewis, JJ., concur.